MEMORANDUM OPINION
                                           No. 04-11-00596-CV

                                     IN RE ON THE MOVE, INC.

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Sandee Bryan Marion, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: August 31, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On August 16, 2011, relator filed a petition for writ of mandamus. This court has

considered relator’s petition and has determined that relator has failed to establish it lacks an

adequate remedy by appeal. See In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135-36 (Tex.

2004) (orig. proceeding) (holding that to be entitled to mandamus relief relator must establish it

lacks an adequate remedy by appeal). Therefore, the petition for writ of mandamus is DENIED.

TEX. R. APP. P. 52.8(a).

                                                                    PER CURIAM




1
  This proceeding arises out of Cause No. 2008-CI-06211, On the Move, Inc. v. Donald Frank Ederer, et al.,
pending in the 407th Judicial District Court, Bexar County, Texas, the Honorable Karen Pozza presiding. However,
the order complained of was signed by the Honorable Michael Peden, visiting judge, Bexar County, Texas.